DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claims 1-9, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0278920 (“Park”) in view of US 2018/0033998 (“Kim-998”) and US 2018/0090699 (“Shin”).	3
B. Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim-998 and Shin as applied to claim 1 above, and further in view of US 2014/0151653 (“Kim-653”).	14
C. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim-998 and Shin, as applied to claim 1 above, and further in view of US 2018/0083072 (“Kwon”).	16
III. Response to Arguments	18
Conclusion	19


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1-9, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0278920 (“Park”) in view of US 2018/0033998 (“Kim-998”) and US 2018/0090699 (“Shin”).
Claim 1 reads,
1. (Currently amended) A display apparatus comprising: 
[1] a substrate; 
[2a] a plurality of unit display portions, each comprising 
[2b] a thin film transistor located on the substrate, 
[2c] a display element electrically connected to the thin film transistor, and 
[2d] a planarization layer located between the thin film transistor and the display element; and
[3] an encapsulation layer sealing each of the plurality of unit display portions, 
[4a] wherein the planarization layer comprises a recess that is concave in a depth direction so as to have a depth less than a thickness of the planarization layer, 
[4b] an entirety of the recess being outside a perimeter of an emission area of the display element, and 
[5a] the encapsulation layer comprises an organic encapsulation layer and a first inorganic encapsulation layer arranged under the organic encapsulation layer,
[5b] an upper surface of the first inorganic encapsulation layer comprising a concave portion corresponding to the recess of the planarization layer, and 
[5c] the organic encapsulation layer overlapping the concave portion of the upper surface of the first inorganic encapsulation layer, and
[6a] the display element comprises 
[6b] a pixel electrode, an intermediate layer on the pixel electrode, and an opposite electrode on the intermediate layer, 
[6c] the opposite electrode overlapping an entirety of the recess.
With regard to claim 1, Park discloses, generally in Figs. 1, 2, 3, 8, 9, 11, and 12,
1. (Currently Amended) A display apparatus comprising:  
[1] 5a substrate 100(101, 102) [¶¶ 59-61]; 
[2a] a plurality of unit display portions 200 [¶¶ 58, 63, 78-81], each comprising 
[2b] a thin film transistor TFT located on the substrate 100(101, 102) [Fig. 9], 
[2c] a display element 230 [=231/233/232; Figs. 4, 9; ¶¶ 78-81] electrically connected to the thin film transistor TFT, and 
[2d] a planarization layer 209 [¶¶ 88, 91-94, 149] located between the thin film transistor TFT and the display element 230 [Fig. 9]; and 
[3] an encapsulation layer 310 [¶¶ 130-141, 146, 147, 151-156] sealing each of the plurality of unit display portions 200 [Fig. 12], 
[4a] wherein the planarization layer 209 comprises 10 a recess that is concave in a depth direction [recess extending into the planarization layer 209 is not shown in Figs. 10-12 but exists when dam unit D is made from both 209 and 219; ¶¶ 143-146; see explanation below] … , 
[4b] an entirety of the recess being outside a perimeter of an emission area [area of emitting layer 233; Figs. 4, 9] of the display element 230 [because the emission area does not extend past the dimensions of the emission layer 233 in the opening in the bank layer 219 and because the display area DA of each display portion 200 is surrounded by a non-display area NDA where the dam D is positioned, as shown in Figs. 3 and 10-12; ¶ 79], and
[5a] the encapsulation layer 310 comprises an organic encapsulation layer 316 and a first inorganic encapsulation layer 312 arranged under the organic encapsulation layer 316 [¶¶ 130-141; Figs. 10-12], 
[5b] an upper surface of the first inorganic encapsulation layer 312 comprising a concave portion corresponding to the recess [supra] of the planarization layer 209, and 
[5c] the organic encapsulation layer 316 overlapping the concave portion of the upper surface of the first inorganic encapsulation layer 312 [as necessarily occurs when dam unit D is made from both 209 and 219; ¶¶ 143-146; see explanation below], and  
[6a] the display element 230 comprises 
[6b] a pixel electrode 231, an intermediate layer 233 on the pixel electrode 231, and an opposite electrode 232 on the intermediate layer 233 [Figs. 4, 9; ¶¶ ¶¶ 78-81], 
[6c] the opposite electrode 232 overlapping… the recess.

With regard to the claimed “recess” of feature [4a] of claim 1, Park states,
[0143] According to another embodiment, a dam unit D surrounding at least a portion of the display region DA of the display unit 200 may be formed in the non-display region of the display unit 200. 
[0144] For example, the dam unit D may include a first layer formed of the material used to form the passivation layer 209, and a second layer formed of the material used to form the pixel defining layer 219.  However, embodiments of the present disclosure are not limited thereto, and the dam unit D may include a single layer.  According to some embodiments, a plurality of dam units D may be included.  When a plurality of dam units D are included, each of the dam units D has a height increasing in a direction toward the edge of the island 101. 
[0145] The dam unit D may include the same material used to form at least one of the layers between the first insulating layer 204 and the pixel defining layer 219. 
[0146] During formation of the organic layer 316 of the encapsulation layer 310, the dam unit D may block an organic material or the like used to form the organic layer 316 from flowing toward the edge of the island 101, thereby preventing formation of an edge tail of the organic layer 316. Thus, the organic layer 316 may face or contact an inner surface of the dam unit D.  As another example, the organic layer 316 may overlap a portion of the dam unit D, but may not extend beyond the dam unit D. 
(Park: ¶¶ 143-146; emphasis added)
Although each of Figs. 10-12 shows the dam unit D formed of a single layer made from the pixel defining layer 219 and positioned on planarization layer 209, in order for the dam unit D to be formed “in the non-display area” (¶ 143), and made from formed of “a first layer formed of the material used to form the passivation layer 209, and a second layer formed of the material used to form the pixel defining layer 219” (¶ 144), there inherently and necessarily exists a recess that is concave in the depth direction of the planarization layer 209, just as shown in the recess in the in the pixel defining layer 219 used to form the dam unit D shown in Figs. 10-12.  Absent the recess, the portion of the dam unit formed by the planarization layer 209 could not “block an organic material or the like used to form the organic layer 316 from flowing toward the edge of the island 101” (¶ 146), contrary to the required function of the dam unit (id.).  
Thus, while Park teaches that the dam unit D may include a recess formed in the depth direction of the planarization layer 209, Park does not indicate whether or not the recess has “a depth less than a thickness of the planarization layer”.
Kim-998, like Park, shows dam structure 280 formed of multiple layers including the planarization layer 213 and the bank layer 217 (Kim-998) for blocking the flow of organic encapsulation 218 (Kim-998: ¶¶ 65, 68-70; Figs. 2A-2C).  Also like Park, the dams 280 are defined by a recess formed between each of the main portions of the bank 217 and the planarization layer 213 (id.).  Also like Park, Kim-998 teaches that the encapsulation includes an organic layer 218 sandwiched by inorganic layers 219, as shown in Figs. 2A-2C (Kim-998: ¶ 68).  Kim-998 further teaches that the flow of the organic layer 218 can be aided by flow control pattern 270, 370 formed in the planarization layer (Figs. 2A-2C) or in both the bank 217 and planarization layer 213 (Figs. 3B-3C), respectively (Park: ¶¶ 54, 74-81, 88-97).  As shown in Figs. 2A-2C, the flow control pattern does not extend all of the way through the planarization layer 213 because of the underlying patterned layer (shown but not labeled).  As shown in Figs. 3B and 3C, the flow control structure is intentionally made to stop at “a depth less than a thickness of the planarization layer [213]” (Kim-998: ¶¶ 93-97).  Although the inorganic layers 219 formed sandwiching the organic layer 218 in Figs. 2A-2C are not shown in Figs. 3B-3C, this is merely for convenience (Kim-998: ¶ 82); therefore, the inorganic layer 219 under the organic layer 218 would be in the openings 371 used to form the flow control pattern.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, in making the dam unit D in Park to include at least one recess in the planarization layer 209 having “a depth less than a thickness of the planarization layer [209]”, in order to aid in controlling the flow of the organic layer 316 of the encapsulation layer 300 of Park, as taught in Kim-998 (supra).

With regard to feature [6c] of claim 1, 
[6c] the opposite electrode overlapping an entirety of the recess.
Park does not teach that the opposite electrode 232 overlaps the entirety of the recess formed between the dam D portion of layers 209 and 219 and the main portion of layers 209 and 219.  
Shin, like Park, teaches a flexible display including OLED display elements formed on interconnected islands, wherein each island has red, green, and blue subpixels 111 (Shin: Figs. 2, 4; ¶ 25).  Also like Park, Shin teaches that each of the OLED display elements on each island includes a thin film transistor TR coupled to the pixel electrodes 191 of the OLED element, an intermediate, light-emitting layer 370, and an opposite electrode 270 (Shin: Fig. 4; ¶¶ 30, 44-49).  Still further like Park, Shin teaches that the transistors TR are separated from the OLED element by a planarization layer 180 and that each OLED element is formed in an opening in a patterned pixel defining layer 350 (id.).
Shin further teaches that the opposite electrode 270 is blanket deposited over the entire substrate 540 after each of the layers underlying the opposite electrode 270 have been patterned to expose the substrate 540.  As such, the opposite electrode 270 covers the sidewalls of each of the layers underlying the opposite electrode 270 until the substrate 540 is reached, thereby covering the island except for the substrate 540 (Shin: Figs. 7 and 8; ¶¶ 63-67). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the opposite electrode 232 in Park to cover the entire island, including the sidewalls of each of the layers underlying the opposite electrode 232, except the substrate 101, because it would enable the opposite electrode material to be used to  electrically connect all of the display elements over the entire display, as taught in Shin, thereby simplifying the manufacturing of the electrical connections among the opposite electrodes 232. 
So modified, because the dam D portion is formed from each of the layers 209 and 219 (¶ 144, supra) before the opposite electrode 232 is deposited, as shown in Figs. 10-12 of Park, the opposite electrode 232 would extend across the entire recess when formed according to Shin. 
This is all of the features of claim 1.

With regard to claims 2-3, Park further discloses, Park modified according to Kim-998, as explained above, further teaches,
2. (Original) The display apparatus of claim 1, wherein the recess [i.e. 371 of Kim-998 formed in the passivation layer 213 of Park, as shown in Figs. 3B-3C of Kim-998] at least partially surrounds the display element 230.  
3. (Original) The display apparatus of claim 1, wherein each of the plurality of unit display portions 200 comprises a plurality of display elements [¶ 80], and the recess [i.e. 371 of Kim-998 formed in the planarization layer 209 of Park, as shown in Figs. 3B-3C of Kim-998] surrounds the plurality of display elements 230 [as shown in Fig. 3].  
Park states that the dam unit D “surround[s] at least a portion of the display region DA of the display unit 200” in the “non-display region of the display unit 200” (Park: ¶ 143).  Because the “recess”, i.e. 371 of Kim-998 (formed in the planarization layer 209 of Park), as shown in Figs. 3B-3C of Kim-998 controls the flow of the organic layer of the encapsulant in all directions, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, in addition, to form the recess 371 of Kim-998 in the planarization layer 209 of Park all of the way around each display element 230 of each island 101 of Park, in order to control the flow of the organic layer 216 of the encapsulant 310 for each island 101.

With regard to claims 4-8 and 12, Park further discloses,
4. (Previously Presented) The display apparatus of claim 1, wherein the encapsulation layer 310 further comprises 
[1] a second inorganic encapsulation layer 314 arranged over the organic encapsulation layer 316 [¶¶ 130-141], 
[2] 25the organic encapsulation layer 316 comprises unit organic encapsulation layers 316 respectively corresponding to the plurality of unit display portions 200 [¶ 141; Figs. 3, 8, 10-12], and 
[3] the first inorganic encapsulation layer 312 and the second inorganic encapsulation layer 314 are in contact with each other at a perimeter of the unit organic encapsulation layers 316 [¶ 141; Figs. 3, 8, 10-12].  
5. (Original) The display apparatus of claim 4, wherein the substrate 100 comprises 
[1] a plurality of islands 101 apart from one another [¶ 61; Figs. 1-3], 
[2] a plurality of 5connection portions 102 connecting the plurality of islands 101 [¶ 61; Figs. 1-3], and 
[3] a plurality of penetration portions V penetrating the substrate 100 between the plurality of connection portions 102 [¶ 61; Figs. 1-3], and 
[4] the plurality of unit display portions 200 are respectively arranged on the plurality of islands 101 [Figs. 1-3].  
106. (Original) The display apparatus of claim 5, wherein the first inorganic encapsulation layer 312 and the second inorganic encapsulation layer 314 are at least partially arranged on side surfaces of the plurality of penetration portions V [Fig. 11 showing cross-section variant along line III-III' in Fig. 3; ¶ 129].  
7. (Original) The display apparatus of claim 5, further comprising:  
[1] 15a wiring [any one or more of V1, V2, DL, and SL in Figs. 15-17; ¶¶ 195-207] on the plurality of connection portions 102, wherein an electrical signal is transmitted to the unit display portion 200 via the wiring [e.g. ¶ 204]; and 
[2] a step compensation layer [202 and/or 206; ¶¶ 82, 88-89, 204, 205] arranged between the plurality of connection portions 102 and the wiring [any one or more of V1, V2, DL, and SL] and comprising an organic material [id.].  
208. (Currently Amended) The display apparatus of claim 1, wherein 
[1] the pixel electrode 231 is arranged on the planarization layer 209, and 
[2] a pixel defining layer 219 [¶ 104] that covers an edge of the pixel electrode 231 is arranged on the 25planarization layer 209.  
12. (Original) The display apparatus of claim 1, wherein 
[1] the thin film transistor TFT comprises at least one inorganic layer [e.g. drain electrode 208; ¶ 83], and 
[2] a step compensation layer 206 is arranged on a side surface of the at least one inorganic layer 208, the step compensation layer 206 comprising an organic material [¶ 88].  

With regard to claim 9, Park modified according to Kim-998, as explained above, further teaches,
9. (Original) The display apparatus of claim 8, wherein the pixel defining layer [217 in Kim-998 and 219 in Park] exposes the recess [i.e. 371 of Kim-998 formed in the planarization layer 209 of Park, as shown in Figs. 3B-3C of Kim-998].  

 With regard to claim 14, Park modified to include the recess in the passivation layer as taught in Kim-998 and the opposite electrode over the entire island as taught in Shin, further teaches,
14. (Currently Amended) A display apparatus comprising: 
[1a] a substrate 100 [of Park] comprising 
[1b] a plurality of islands 101 [of Park] apart from one another, 
[1c] a plurality of connection portions 102 [of Park] connecting the plurality of islands 101 [of Park], and 
[1d] a plurality of penetration portions V [of Park] penetrating the substrate 100 [of Park] between the plurality of connection portions 102 [Park: ¶ 61; Figs. 1-3];  
[2] 25a plurality of unit display portions 200 [of Park] respectively arranged on the plurality of islands 101 [of Park]; and 
[3] an encapsulation layer 310 [of Park] sealing each of the plurality of unit display portions 200 [of Park], 
[4a] wherein each of the plurality of unit display portions 200 [of Park] comprises 
[4b] a thin film transistor TFT [of Park], 
[4c] an organic light-emitting diode 230 electrically connected to the thin film transistor TFT [of Park],-35-1176538 and 
[4d] a planarization layer 209 [of Park] located between the thin film transistor TFT [of Park] and the organic light-emitting diode 230 [of Park], and 
[4e] the planarization layer 209 [of Park] comprises a recess [i.e. 371 of Kim-998 formed in the planarization layer 209 of Park, as shown in Figs. 3B-3C of Kim-998] that is concave in a depth direction so as to have a depth less than a thickness of the planarization layer [as taught in Kim-998 at Figs. 3B-3C (supra)], 
[4f] an entirety of the recess [i.e. 371 of Kim-998 formed in the planarization layer 209 of Park, as shown in Figs. 3B-3C of Kim-998] being outside a perimeter of an emission area DA [of Park, i.e. in the NDA region] of the organic light-emitting diode 230 [of Park], and
[5a] the encapsulation layer 310 [of Park] comprises an organic encapsulation layer 316 [of Park] and a first inorganic encapsulation layer 312 [of Park] arranged under the organic encapsulation layer 316 [of Park] [Park: ¶¶ 130-141; Figs. 10-12], 
[5b] an upper surface of the first inorganic encapsulation layer 312 [of Park] comprising a concave portion corresponding to the recess [supra] of the planarization layer 209 [of Park], and 
[5c] the organic encapsulation layer 316 [of Park] overlapping the concave portion of the upper surface of the first inorganic encapsulation layer 312 [of Park] [as necessarily occurs when dam unit D is made from both 209 and 219; Park: ¶¶ 143-146; see explanation above under claim 1], and
[6a] the organic light-emitting diode 230 comprises 
[6b] a pixel electrode 231, an intermediate layer 233 on the pixel electrode and comprising an organic emission layer, and an opposite electrode 232 on the intermediate electrode 233 [Figs. 4, 9; ¶¶ ¶¶ 78-81], 
[6c] the opposite electrode 232 overlapping and entirety of the recess [as explained above under feature [6c] of claim 1].

With regard to claim 15, Park modified to include the recess in the passivation layer as taught in Kim-998 further teaches,
15. (Original) The display apparatus of claim 14, wherein the organic light-emitting diode 230 included in each of the plurality of unit display portions 200 is provided in a plurality [¶ 80], and 10the recess [i.e. 371 of Kim-998 formed in the planarization layer 209 of Park, as shown in Figs. 3B-3C of Kim-998] is arranged between the plurality of organic light-emitting diodes 230 [as explained under claims 2 and 3 above].  

With regard to claims 16-18 and 20, Park further discloses,
16. (Previously Presented) The display apparatus of claim 14, wherein the encapsulation layer 310 further comprises 
[1] a 15second inorganic encapsulation layer 314 arranged over the organic encapsulation layer 316, 
[2] the organic encapsulation layer 316 comprises unit organic encapsulation layers 316 respectively corresponding to the plurality of unit display portions 200 [¶ 141; Figs. 3, 8, 10-12], and 
[3] the first inorganic encapsulation layer 312 and the second inorganic encapsulation layer 314 are in contact with each other at a perimeter of the unit organic encapsulation 20layers 316 [¶ 141; Figs. 3, 8, 10-12].  
17. (Original) The display apparatus of claim 16, wherein the first inorganic encapsulation layer 312 and the second inorganic encapsulation layer 314 are in contact with each other on the plurality of connection portions 102 [as shown in Fig. 12].  
18. (Original) The display apparatus of claim 16, wherein the first inorganic encapsulation layer 312 and the second inorganic encapsulation layer 314 are at least partially arranged on side surfaces of the plurality of penetration portions V [as shown in Figs. 3 and 11].  
20. (Original) The display apparatus of claim 14, further comprising:  
[1] 15a wiring [any one or more of V1, V2, DL, and SL in Figs. 15-17; ¶¶ 195-207] on the plurality of connection portions 102, wherein an electrical signal is transmitted to the unit display portion 200 via the wiring [e.g. ¶ 204]; and 
[2] a step compensation layer [202 and/or 206; ¶¶ 82, 88-89, 204, 205] arranged between the plurality of connection portions 102 and the wiring [any one or more of V1, V2, DL, and SL] and comprising an organic material [id.].  

With regard to claim 19, Park modified to include the recess in the passivation layer as taught in Kim-998 further teaches,
19. (Original) The display apparatus of claim 14, wherein 
[1] 5the pixel electrode 231 is arranged on an upper surface of the planarization layer 209, and 
[2] a pixel defining layer 219 that covers an edge of the pixel electrode 231 is arranged on the planarization layer 209 and does not overlap the recess [i.e. 371 of Kim-998 formed in the planarization layer 209 of Park, as shown in Figs. 3B-3C of Kim-998].  

B. Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim-998 and Shin as applied to claim 1 above, and further in view of US 2014/0151653 (“Kim-653”).
Claim 10 reads,
10. (Original) The display apparatus of claim 1, wherein 
[1] the planarization layer 209 comprises an organic planarization layer and an inorganic planarization layer arranged on the organic planarization layer [¶¶ 88, 92], and 
[2] 5the recess is provided in the inorganic planarization layer.  
The prior art of Park in view of Kim-998 and Shin, as explained above, teaches each of the features of claim 1. 
With regard to feature [1] of claim 10, Park further states that the planarization layer 209 may be a stack including an organic layer and an inorganic layer, stating, “A passivation layer 209 may be a stack of an inorganic insulation layer and an organic insulation layer” (Park: ¶ 92).  In addition, Kim-998 teaches that the planarization layer 213 can include two, stacked layers 213a and 213b (Kim-998: Figs. 3B, 3C; ¶ 87) and wherein the recess 371 extends only into, but not through, the upper layer 213b of the two layers (Kim-998: Figs. 3B-3C; ¶¶ 95-97).
Park does not provide the order of the inorganic layer and the organic layer and does not therefore teach “an inorganic planarization layer arranged on the organic planarization layer” as required by feature 1.
Kim-653, like Park, teaches an OLED display (Kim-653: title) including a planarization layer OC/PSV2 including an organic planarization layer OC and an inorganic planarization layer PSV2 wherein the pixel defining layer PDL is formed directly on the planarization layer OC/PSV2 (Kim-653: Fig. 4D; ¶¶ 49, 51, 52).  Kim-653 further teaches that the “upper passivation layer PSV2 prevents gas or impurities generated in the overcoat layer OC from being diffused into the first electrode [EL1] and/or the light emitting layer [EML]” (Kim-653: ¶ 51).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form Park’s inorganic planarization layer on the organic planarization layer, in order to prevent gas or impurities generated in the organic planarization layer from being diffused into the lower electrode 231 or the light-emitting layer 233 of the OLED, as taught by Kim-653.  As such, Kim-653 may be seen as an improvement to Park in this regard.  (See MPEP 2143.)
So modified, the recess in Park or Park/Kim-998 would be “arranged in the inorganic layer of the planarization layer 209, as required by feature [2] of claim 10 because the recess in Kim-998 extends into only the upper layer 213b of the planarization layer 213.
This is all of the features of claim 10.

Claim 11 reads,
11. (Original) The display apparatus of claim 1, further comprising an inorganic protection layer arranged between the thin film transistor and the planarization layer and covering a source electrode or a drain electrode of the thin film transistor.  
Park does not teach the inorganic protection layer of claim 11.
Kim-653 further teaches an inorganic protection layer PSV1 covering the underlying transistors TR1, TR2 including the source SE and drain DE electrodes to protect the underlying transistors from impurities that may diffusing into the channel regions of the transistors (Kim-653: ¶ 47-48; Fig. 4D).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an inorganic protection layer PSV1 covering the underlying transistors TFT in Park including the source and drain electrodes 207, 208, in order to protect the underlying transistors TFT from impurities that may diffusing into the channel regions of the transistors, as taught in Kim-653 (id.).  As such, Kim-653 may be seen as an improvement to Park in this regard.  (See MPEP 2143.)

C. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim-998 and Shin, as applied to claim 1 above, and further in view of US 2018/0083072 (“Kwon”).
Claim 13 reads
13. (Original) The display apparatus of claim 1, further comprising: 
[1] a lower planarization layer arranged between the thin film transistor and the planarization layer; and 
[2] a connection metal arranged on the lower planarization layer.
The prior art of either Park in view of Kim-998 and Shin, as explained above, teaches each of the features of claim 1. 
The Instant Application equates the claimed “connection metal” with element having the reference character “CM” in Fig. 8, which is a connection between the drain electrode DE and the pixel electrode 221.  While the claims are not so limited, since a “connection metal” is not limited other than where it is formed, the prior art relied on below, i.e. Kwon—which is commonly assigned to the Assignee of the Instant Application—is interpreted in the same manner as in the Instant Application.
Turning now to the rejection…
The prior art of Park, as explained above, discloses each of the features of claim 1.  
With regard to claim 13, Park further teaches feature [1] of claim 13 by disclosing that the planarization layer 209 can be made from plural layers of organic material or a stack of inorganic and organic layers (Park: ¶ 92), as does Kim-998 (claim 10, supra).
Park does not teach the feature [2] of claim 13.
Kwon, like Park, teaches a flexible OLED display including TFTs connected to each pixel.  Kwon teaches that the planarization layer INS4/INS5 includes a lower planarization layer INS4 and an upper planarization layer INS5 on which the pixel electrode EL1 of the OLED with a connection metal CNP arranged on the lower planarization layer INS4 that connects the drain electrode DE to the pixel electrode EL1 (Kwon: Fig. 5; ¶¶ 91-96) and therefore teaches all of the features of claim 13 as follows:
13. The display apparatus of claim 1, further comprising: 
[1] a lower planarization layer INS4 arranged between the thin film transistor ACT/GE/SE/DE and the planarization layer INS5; and 
[2] a connection metal CNP arranged on the lower planarization layer INS4.
Kwon is also consistent with Kim-998 which includes two planarization layers 213a, 213b to allow more complex wiring (Kim-998: ¶ 87).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the planarization layer 209 of Park from lower and upper planarization layers with a connection metal arranged on the lower planarization layer to connect together the drain electrode and the pixel electrode of the OLED, in order to provide an extra layer on which additional routing lines can be formed, as taught in Kwon (Kwon: ¶ 94).  Therefore, Kwon may be seen as an improvement to Park in this regard.  (See MPEP 2143.)


III. Response to Arguments
Applicant’s arguments filed 04/09/2022 have been considered but they are either not fully persuasive or are moot in view of new grounds of rejection. 
Applicant argues that Park does not teach that the recess formed between the dam portions D and the main portions of each of the planarization layer 209 and the pixel-defining layer 219 would be entirely outside of the emission area (Remarks: pp. 8-9).  Examiner respectfully disagrees because it is contrary to the evidence in Park.  In this regard, Park explicitly states that the dam D is formed around the perimeter of each island, i.e. “display unit 200”, in the non-display region (Park: ¶ 143).  As such, the recess formed in each of layers 209 and 219 that separates the dam portions D of each of layer 209 and 219 from the main portions of each of layers 209 and 219, also surrounds the island in the non-display region, particularly since Park shows that the light-emitting layer 233 is confined to the opening in the pixel-defining layer 219 and does not extend out to the recess (Park: Figs. 3-6 and 10-12).  As such, even with each of red, green, and blue subpixels in each display unit 200, the “emission area” is confined to the opening in the pixel-defining layer 219 and cannot, therefore, extend to the recess.
Based on the foregoing, Applicant’s arguments are not found persuasive.
As to the feature requiring the opposite electrode to overlap an entirety of the recess, Examiner agrees with Applicant (Remarks: p. 9) that this feature is not taught in either of Park and Kim-998.  However, Shin (cited as pertinent prior art in the Non-Final Rejection mailed 06/24/2021) teaches this feature. 



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814